Separate actions were instituted by the plaintiffs for damages alleged to have been caused each of them by the negligence of the defendant in *Page 836 
the operation of an automobile in which they were riding as defendant's guests. There were allegations that the defendant drove at an excessive speed over pavement rendered slick by rain, causing the car to skid and overturn down an embankment. Two suits were, for convenience, consolidated for trial. The jury answered the issues of negligence in favor of the defendant, and from judgment on the verdict plaintiffs appealed.
There was no error in consolidating the two actions for trial. Flemingv. Holleman, 190 N.C. 449; Ins. Co. v. R. R., 179 N.C. 255. Nor can the exceptions to the judge's charge be sustained. The instructions to the jury relative to the speed of the automobile were in accord with the decisions of this Court in S. v. Webber, ante, 137, and S. v. Spencer, 209 N.C. 827. The charge of the court as to the skidding of an automobile was free from error (Springs v. Doll, 197 N.C. 240; Waller v. Hipp, 208 N.C. 117), and the rule applicable to sudden emergencies was properly stated.Ingle v. Cassady, 208 N.C. 497; Luttrell v. Hardin, 193 N.C. 266.
Issues of fact were raised and these have been decided by the jury against the plaintiffs. In the trial we find
No error.